3/18/2015                                                                       TDCJ Offender Details


        Texas Department of Criminal Justice                                                   EJ       TDCJ Home                New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                             05464212

   TDCJ Number:                                                            01341616

   Name:                                                                   SIERRA.CORY ESTRADA

   Race:                                                                   H

   Gender:                                                                 M

   DOB:                                                                    1969-07-20

   Maximum Sentence Date:                                                  LIFE SENTENCE                    CUMULATIVE OFFENSES

   Current Facility:                                                       HOSPITAL-GALV

   Projected Release Date:                                                 LIFE SENTENCE

   Parole Eligibility Date:                                                2064-12-27

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                              Offender is not scheduled for release at this time.

   Scheduled Release Type:                                              Will be determined when release date is scheduled.

   Scheduled Release Location:                                          Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
        Offense              -.„                   Sentence                „   .           -    M           Sentence (YY-MM-
         ,_ ,                Offense                 ^ ,                   County          Case No.               ^Jl
            Date                                       Date                            J                              DD)
                             AGG SEX                                         SAN              S-05-
       2004-12-19                                   2005-12-08                                                      9999-99-99
                              ASLT                                         PATRICIO          3072CR

                             AGG SEX                                           SAN             S-05-                                    J
http://offender.tdcj.state.tx. us/OffenderSearch/offenderDetail.action?sid= 05464212                                                                   1/2
3/18/2015                                                                      TDCJ Offender Details

         2004-12-19             ASLT               2005-12-08             PATRICIO          3072CR     9999-99-99   j
                             AGG SEX                                        SAN              S-05-
    .    2004-12-19             ASLT               2005-12-08             PATRICIO          3072CR     9999-99-99   J

        Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(8)_tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid= 05464212                                     2/2